DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 2/26/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. 10,615,524 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Edmund Walsh on 2/25/2021.
The application has been amended as follows: 
Amend Claim 63 to read –
A cable assembly comprising:
a cable, wherein the cable comprises a conductor and a conductive shield;
	a paddle card, wherein the paddle card comprises:
a mating end configured to mate with an electrical component;
a first surface and an electrically conductive contact on the first surface, wherein the electrically conductive contact is separated from the mating end along a longitudinal direction;
	a conductive terminal comprising a first end connected to the electrically conductive contact and a second end offset from the first end in a transverse direction, 

Cancel Claim 64.

Amend Claim 73 to read – 
A cable assembly comprising:
	a plurality of electrical cables, wherein the electrical cables comprise at least one electrical conductor and a conductive shield;
	a paddle card, wherein the paddle card comprises:
		a mating end configured to mate with an electrical component;
		a first surface; [[and]]
a plurality of electrically conductive pads on the first surface of the paddle card and separated from the mating end along a longitudinal direction; and 
a second surface separated from the first surface along a transverse direction, wherein the second surface comprises a second plurality of electrically conductive contacts separated from the mating end along a longitudinal direction;
an insulative housing; and
a plurality of electrically conductive terminals supported by the insulative housing, each of the plurality of electrically conductive terminals comprising a first end and a second end, wherein the first end is connected to a pad of the plurality of electrically conductive pads and an electrical conductor of the at least one electrical conductors of the plurality of electrical cables is connected to the second end.

Cancel Claim 75. 



Add new Claim 83 –
The cable assembly of claim 65, wherein the insulative housing is configured to align the electrically conductive terminal with the electrically conductive contact on the first surface.


Add new Claim 84 – 
The cable assembly of claim 73, wherein the insulative housing is configured to align the first end of the electrically conductive terminal with a pad of the plurality of electrically conductive pads.

Allowable Subject Matter
Claims 1, 59-63, 65-74, and 76-84 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Per independent claim 1, the prior art neither anticipates nor renders obvious the claimed subject matter because it fails to teach the unique structure of the at least one electrically conductive terminal comprises an offset between the first and second ends along a transverse direction that is substantially perpendicular to the longitudinal direction, and in combination with all other elements of claim 1.
Per independent claim 63, the prior art neither anticipates nor renders obvious the claimed subject matter because it fails to teach the unique structure of a conductive terminal comprising a first end connected to the electrically conductive contact and a second end offset from the first end in a transverse direction, wherein the conductor of the cable is connected to the second end of the conductive terminal, and in combination with all other elements of claim 63.
Per independent claim 73, the prior art neither anticipates nor renders obvious the claimed subject matter because it fails to teach the unique structure of a second surface separated from the first surface along a transverse direction, wherein the second surface comprises a second plurality of electrically conductive contacts separated from the mating end along a longitudinal direction, and in combination with all other elements of claim 73.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 dated 9/11/2020. The references cited in the PTO-892 are relevant in that they teach electrical wires connected to paddle cards or wires connected to terminals. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T DZIERZYNSKI whose telephone number is (571)272-5161.  The examiner can normally be reached on Monday - Friday, 10 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW T DZIERZYNSKI/Examiner, Art Unit 2833               
/EDWIN A. LEON/Primary Examiner, Art Unit 2833